Citation Nr: 0511764	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date than December 23, 
1998 for service connection for a psychiatric disorder, 
variously diagnosed as paranoid schizophrenia and bipolar 
disorder with psychotic features.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1988.  

This appeal arises from February 2000, August 2000, and April 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  The April 
2002 rating decision granted service connection for chronic 
paranoid schizophrenia, and assigned an effective date of 
December 23, 1998.  

The veteran in an April 2004 letter withdrew his appeal as to 
the other issues denied by the RO.  As the veteran submitted 
his withdrawal in writing to the RO, through his 
representative, the Board considers those issues withdrawn.  
38 C.F.R. § 20.204 (2004).  

The Board of Veterans' Appeals (Board) remanded the claim in 
March 2004.  The actions ordered in the remand have been 
completed and the claim has been returned to the Board for 
further appellate consideration.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
mental condition was received by VA on February 1, 1994.  

2.  The RO denied service connection for bipolar disorder in 
a September 1994 rating decision.  The veteran was notified 
his claim had been denied by the RO in a September 1994 
letter.  The evidence reviewed in conjunction with his claim 
included a VA examination report of April 1994 and a July 
1988 Report of Mental Status Evaluation submitted by the 
veteran.  The RO was informed the veteran's service medical 
reports were unavailable for review.  

3.  The veteran's request to reopen his claim was received by 
the RO on December 23, 1998.  

4.  The RO in a February 2000 rating decision denied the 
veteran's request to reopen his claim.  The additional post 
service outpatient treatment records, received since 
September 1994, were not found to be new and material by the 
RO.  

5.  In an August 2000 rating decision, the RO after receiving 
the veteran's service medical records, reviewed the claim and 
again found that new and material evidence had not been 
submitted to reopen the claim.  

6.  The veteran filed his notice of disagreement in January 
2001.  

7.  The RO, after receiving the veteran's November 1978 
records of treatment from the Mental Health Institute, which 
included pre-service diagnosis of schizophrenia; opinions 
from the veteran's private physician; and a VA examination 
report and opinion; reopened the claim and granted service 
connection for chronic paranoid schizophrenia, in an April 
2002 rating decision.  


CONCLUSION OF LAW

The requirements for an earlier effective date of February 1, 
1994, for the grant of service connection for a psychiatric 
disorder, have been met.  38 U.S.C.A. §§ 5108, 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400(q)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants the benefit sought, no 
further assistance to the veteran under VCAA is 
required.  

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  

Effective dates based on new and material evidence (38 C.F.R. 
§ 3.156); service department records: To agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is the later, subject to rules 
on original claims filed within 1 year after separation from 
the service.  38 C.F.R. § 3.400(q)(2)(2004).  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA. ...The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156 
(c)(2004).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following:

A claim which is "reopened" under the 
section 5108 on the basis of "new and 
material evidence" from other than 
service department reports is essentially 
a new claim, rather than a continuation 
of the prior claim, and the function of 
reopening under section 5108 is to remove 
the statutory finality bar of section 
7104 (b)...

In contrast, where the claim is reopened 
on the basis of new and material evidence 
from service department reports, the VA 
has consistently treated it as a true 
"reopening" of the original claim and a 
review of the former disposition in light 
of the service department reports which 
were considered to have been lost or 
mislaid, and the award of benefits is 
made retroactive to the date of the 
original claim.  See 38 C.F.R. 
§ 3.400(q)(2); VA G.C. Digested Opinion, 
July 17, 1984 stating that section 
3.400(q)(2) reflects "a longstanding VA 
policy treating supplemental service 
department reports correcting prior 
erroneous reports as providing a basis 
for an award of benefits based on the 
veteran's original claim."

Factual Background and Analysis.  The assignment of the 
effective date for service connection for a psychiatric 
disorder, variously diagnosed as schizophrenia or bipolar 
disorder, clearly is governed by the regulations at 38 C.F.R. 
§ 3.400 (q)(2) (2004).  At the time of the original rating 
decision denying service connection for a mental disorder, 
the veteran's service medical records were not available and 
were not considered by the RO in adjudicating the claim.  The 
only service record considered was a July 1988 Report of 
Mental Status Evaluation.  The evaluation was done in 
conjunction with the administrative separation of the 
veteran.  

The veteran submitted his request to reopen his claim in 
December 1998.  The RO in the August 2000 rating decision 
found the newly submitted service medical records were not 
new and material and refused to reopen his claim.  When the 
veteran submitted his claim to reopen in December 1998 the 
criteria for new and material evidence were as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

When as in this case, the issue involves whether the veteran 
had a pre-existing mental disorder, the service medical 
records are relevant.  His status at service entrance and any 
references to behavior problems or adjustment difficulties 
noted in either his service medical or service personnel 
records would be of probative value in determining whether 
there was any indication of an increase in severity in 
service.  

The regulations do not require that the service medical 
records alone provide sufficient evidence to support a grant 
of service connection to be found new and material.  Clearly, 
in this case the evidence in support of his claim included 
November 1978 records including diagnosis of paranoid 
schizophrenia, service records showing difficulties with 
adjusting to military life, and the opinions of the VA 
psychiatrist that the veteran's psychiatric disorder had 
"not been improved" by his time in service.  The service 
medical records were relevant and had to be considered to 
fairly adjudicate the claim.  An opinion stating the 
veteran's pre-existing mental disorder was aggravated in 
service would require a review of his service medical 
records.  The service medical records were new and material 
within the meaning of 38 C.F.R. § 3.156 (1998).  

All that is required is that the claim be reopened after 
service department records are found and considered by the 
RO, new and material, for the provisions of 38 C.F.R. § 3.400 
(q)(2)(2004) to apply.  As explained in Spencer above, when a 
claim is reopened based on submission of service medical 
records it is a true "reopening" of the original claim and 
a review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  

The claims folder reveals the veteran's original claim for VA 
benefits, which included a claim for service connection for a 
mental disorder, was received on February 1, 1994.  The 
claims folder does not include any earlier communications 
from the veteran which could be considered claims.  There are 
no claims dated within one year of his separation from the 
service in August 1988.  

The evidence supports the grant of an earlier effective date 
for service connection for a psychiatric disorder, variously 
diagnosed as paranoid schizophrenia or bipolar disorder with 
psychotic features, of February 1, 1994.  




ORDER

An earlier effective date of February 1, 1994, for service 
connection for a psychiatric disorder is granted, subject to 
regulations governing the award of monetary benefits.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


